DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 6/21/2022 has been entered and fully considered. Claims 1-19 are pending. Claim1 is pending. Claims 15 and 16 are withdrawn. Claims 17-19 are new. No new matter is added. 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Peleg, Thorens and Flick fail to disclose the features of amended claim 1. Applicant further argues that Examiner relies on  Thorens’ disclose that the user’s puff signature is used in an authentication process and the natural puffing behavior of a user may be unique enough to allow for authentication based on the first few moments of puffing. Examiner notes that the scope of Thorens appears to indicate that the device can be disabled during said first few moments of puffing and equates this to disabling or stopping the power supply to the atomizer for the remainder of that puff. However, after stopping supply of power to the atomizer with the authentication of Thorens, the power supply should not be allowed to start or resume supply of power in response to the end of the puffing action. If such were the case, then the device would allow an unauthorized user to use the device that was not authenticated. 
Examiner respectfully disagrees. PELEG et al. discloses a warming function of keeping the heating element warm while the vaping function is disabled (Paragraph [0076]; Figures 1-4, 11 and 15). Moreover, THORENS discloses that in the event that authentication cannot be made, then the device is disabled for a duration of time before another attempt can be made (Paragraph [0086]; Figure 5). Thus, the scope of THORENS includes a time-out response to the user’s unauthenticated puffing action (e.g., stop supply of power for the remainder of the puffing action during authentication and then allow power in response to the end of said puffing action when proper authentication is entered). When the user retries the authentication procedure and provides the correct authentication, the controller is configured to supply power to the atomizer to the allow for inhalation of the vapor. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and FLICK (US 2014/0299141).
With respect to claim 1, PELEG et al. discloses a vaporizer (e.g., non-combustion) type flavor inhaler (Paragraph [0002]; Abstract) comprising an atomizer, 112, atomizing a liquid (e.g., aerosol source) without burning (Paragraphs [0059], [0027], [0028] and [0030]); and a controller, 102, (Paragraphs [0028], [0071], [0073] and [0074]). The controller is configured, through programming (Paragraphs [0044], [0045], [0055], [0069], [0086] and [0087]), to unlock and lock the vaporizer by disabling the vaporizer when connected to, and disconnected from, a smartphone, 702 (Paragraphs [0056]-[0059]) and the power can be switched on (e.g., start supply of a power output) from the battery to the atomizer (Paragraphs [0028]-[0032]) and to idle the vaporizer by keeping the heating element warm (Paragraph [0076]) while the vaping function is disabled (Figures 1-4, 11 and 15) (e.g., controlling the supply of a power output to the atomizer so that aerosol can be supplied to a user during a predetermined time). Moreover, in the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]). 
PELEG et al. does not explicitly disclose that the controller is configured, in response to a user’s puffing action, to stop supply of power output to the atomizer for the remainder of that puffing action. 
THORENS discloses a method of controlling operation of an inhaling device by using the action of a user’s puff  as compared to a recorded puff signature to enable or disable further operation of the device (Abstract). The user’s puff signature is used in an authentication processes and the natural puffing behavior of a user may be unique enough to allow for authentication based on the first few moments of puffing (Paragraphs [0084] and [0085]).
Moreover, THORENS discloses that in the event that authentication cannot be made, then the device is disabled for a duration of time before another attempt can be made (Paragraph [0086]; Figure 5).
Thus, the scope of an authentication process which is capable of disabling the device during the puffing action and then setting a time-out duration during which the user must wait to reauthenticate. This time-out session is in response to the user’s puffing action, which includes then end of said puffing action (e.g., delta T1 in figure 2 and (Paragraphs [0081]-[0085]). The response to the end of the failed authentication therefore includes a disabling of the device, then a further authentication. Upon a correct authentication procedure, the device is no longer disabled. 
 It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the authentication of PELEG et al. by a user’s puffing action as compared to a recorded puff signature, as taught by THORENS so that the device can be secured against unauthorized users. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the puff signature unique enough so as to further make it harder for unauthorized users to use the device. 
With a unique enough signature, THORENS indicates that the authentication can be based (e.g., in response to a puffing action) on the first few moments of puffing (e.g., during said puffing action). Thus, the scope of THORENS appears to also indicate that the device can also be disabled during the first few moments of said puffing action. Examiner believes that one of ordinary skill would also have desired a feature of disabling the power to the atomizer, as taught by THORENS, during the first few moments of puffing action, and for the remainder thereof, so that the unauthorized user can be notified immediately of the device being disabled, or even so that the authorized user can be notified immediately that they have entered the wrong puffing sequence and can subsequently attempt to enter the correct puffing sequence. 
As noted above with THORENS the end of the user’s puffing action triggers a time-out event (with failed authentication). When re-entering the authentication correctly thereafter, the power of PELEG et al. is then resupplied to supply power to the atomizer. 
This sequence of events (e.g., failed authentication, power supply stopped to the atomizer, time-out of the authenticating sequence, proper authentication provided and then power supplied to the atomizer) is triggered by the end of the user’s failed authentication, and thus, the power is eventually supplied based on the end of this failed authentication puffing action. While there are a few more steps between the claimed “stop supply of power output to the atomizer for the remainder of that puffing action” and “in response to the end of that puffing action, to start the supply of a power output to the atomizer”, the claim does not preclude the above sequence of events. 
PELEG et al. does not explicitly disclose that the power is started so that the amount of aerosol does not fall below a predetermined threshold. FLICK discloses that the rate of aerosol production is dependent on the temperature of the heating element (Paragraph [0012]) that is held constant (Paragraph [0069]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the temperature of the heater constant and the rate of aerosol constant (e.g., above a predetermined threshold), as taught by FLICK so that the user gets a consistent amount of aerosol during inhalation. 
It would further be obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to restart the power to the atomizer once the user enters the correct sequence after a failed one, so that the user can use the device upon entering the correct sequence. 
With respect to claim 2, PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (Paragraphs [0007] and [0008]; see rejection of claim 1). 
With respect to claim 3, PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081], [0007] and [0008]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is disabled and also cutting power to the atomizer upon receiving a violation. Thus, in the event that PELEG et al. doesn’t explicitly switch the power on to the atomizer after the user’s puffing action is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to turn off the power to the atomizer upon receiving a violation in the form of a user’s puff and to then turn the power back on after a delay so that the wick remains warm while the user attempts to correctly input the identifying information to unlock the vaporizer. 
With respect to claim 4, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (see rejection of claim 1).  
With respect to claim 5, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is disabled and also cutting power to the atomizer upon receiving a violation. Thus, in the event that PELEG et al. doesn’t explicitly switch the power on to the atomizer after the user’s puffing action is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to turn off the power to the atomizer upon receiving a violation in the form of a user’s puff and to then turn the power back on after a delay so that the wick remains warm while the user attempts to correctly input the identifying information to unlock the vaporizer. 
With respect to claim 6, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 
With respect to claim 7, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the user’s interface, which when linked with the vaporizer, represents a switch to, activate power to the heater to warm the wick (Paragraph [0076]). 
With respect to claim 8, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the operation interface and first switch, which when linked with the vaporizer, represents a switch to activate power to the heater to warm the wick (Paragraph [0076]). 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 

PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]) and activates power to the atomizer when the sensor measures a puff from the user (e.g., switch in ON state). 
In the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]; See rejection of claim 1) and thus the violation of activating the puffing sensor triggers the controller to stop supply of power to the atomizer in the event of unauthorized use (e.g., second switch is switched to the ON state). 
With respect to claims 9 and 10, PELEG et al. discloses that the vaporizer can limit usage to five times a day and no smoking allowed between certain times (Paragraphs [0059] and [0060]). While PELEG et al. does not explicitly disclose that the time in which smoking is allowed the supply of power is allowed while the duration of time in which vaping is not allowed the power is stopped, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power once the time period when smoking is (e.g., the time period during the day in which the wick can be warmed (Paragraph [0076]) represents the first duration) has passed so that the user is prevented from smoking. Moreover, once the first time period has passed, it would have been obvious to one having ordinary skill in the art to restart the supply of power when the time period for no smoking has passed (e.g., second duration) so that the user can resume use of the vaporizer. 
With respect to claim 11, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can be vaporized (Paragraphs [0059] and [0060]). 
The “unit for notifying” is interpreted under 35 U.S.C 112(f) as a light emitting element (See instant published paragraph [0049]) or equivalents thereof. 
The smartphone is considered an equivalent of a light emitting element given that a screen of such emits light to the user to convey information from the smartphone to the user. 
With respect to claim 12, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can’t be vaporized (Paragraphs [0059] and [0060]). 
With respect to claim 14, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). The controller is configured to turn on the power to the atomizer when the sensor senses a puff (e.g., switching is performed from a non-suction state to a suction state) (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) and from the suction state to the non-suction state (Paragraphs [0007] and [0008]). 
With respect to claim 17, PELEG et al. discloses a warming function of keeping the heating element warm while the vaping function is disabled (Paragraph [0076]; Figures 1-4, 11 and 15). 
With respect to claim 18, PELEG et al. discloses that the device is set to idle when no inhalation occurs (Paragraph [0077]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power to the atomizer after a user decides to not to try and re-authenticate, so that the battery life can be extended. 

_______________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and FLICK (US 2014/0299141) as applied to claims 1-12, 14, 17 and 18  above, and further in view of THORENS (US 2013/0306064).
With respect to claim 13, modified PELEG et al. does not explicitly disclose an absorbing member for absorbing a condensed aerosol provided on a wall surface exposed to a flow path of atomized liquid. THORENS ‘064 discloses including a capillary material that (e.g., absorbing material) on the surfaces exposed to the airflow path of the vapor so as to absorb the condensed vapor and return it to the wick and recycle the liquid and to also prevent leakage of liquid condensate from leaking out of the vaporizer (Paragraphs [0087]-[0101]; Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an absorbing member on the wall surfaces exposed to the aerosol flow path of modified PELEG et al., as taught by THORENS ‘064, so that as the atomized liquid condenses on the wall surfaces, it can be absorbed and returned to the wick thereby preventing leakage of liquid condensate from the vaporizer and also to recycle the condensate. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The rejection of claim 1 involves an authentication process and the power being supplied or stopped to the atomizer based on the results of authentication. Once the correct authentication is obtained, then the aerosol generation begins.  There isn’t any vapor being generated with these authentication puffs, per se. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745